TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-02-00502-CV



           Robert S. Howell, D.C. and First Rio Valley Medical, P.A., Appellants


                                                 v.


       Texas Workers’ Compensation Commission; Envoy Medical Systems, L.L.C.;
           Texas Mutual Insurance Company; Continental Casualty Company;
             Brownsville I.S.D.; Edwards Risk Management d/b/a Edwards
               Claims Administration; State Office of Risk Management;
                   Safeco Insurance Company; and American Risk
                         Fund Insurance Company, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
         NO. GN200967, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               This is an interlocutory appeal of a temporary injunction. Final judgment has been

rendered in the underlying cause, and an appeal taken from that judgment in Howell v. Texas

Workers’ Compensation Commission, appellate cause number 03-03-00381-CV. Appellees request

by motion that we dismiss this appeal as moot.

               By separate motion, appellees move for damages and sanctions for appellants’ filing

of an allegedly frivolous petition for emergency writ of prohibition. We overrule that motion.
              We dismiss this appeal as moot.




                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed as Moot

Filed: August 29, 2003




                                                2